NOTE: This order is nonprecede11tia1.
United States Court of AppeaIs
for the FederaI Circuit
PASSAMAQUODDY TRIBE,
Plaintiff-Appellant, -
V.
UNITED STATES
Defendant-Appellee.
2008-5110 .
Appeal from the Uni1;ed States C0urt of Federa1
C1aims in 06-CV-942, Judge Lynn J. Bush.
ON MOTION
Before BRYsoN, L1NN, and PRosT, Circuit Ju,dges.
PROST, Circuit Judge.
ORDER
The United States moves to summarily affirm the
judgment of the United St_ates Cour1; of Federa1 Claims in
this case The Passamaquoddy Tribe responds and does
not oppose affirmance The United States replies

PASSAMAQUODDY TRIBE V. US 2
The Tribe filed a complaint in the Court of Federal
Claims seeking damages against the United States for the
alleged breach of its trust responsibilities. On the same
day, the Tribe filed a similar complaint in the United
States District Court for the District of Columbia. The
Court of Federal Claims dismissed the complaint, finding
the Tribe’s suit barred pursuant to 28 U.S.C. § 1500. The
Tribe appealed to this court.
This court stayed the briefing schedule in this appeal
pending the United States Supreme Court’s disposition in
United States v. Tohono O’odham Nati0n, 131 S. Ct. 1723
(U.S.,2011). In its decision, the Supreme Court reversed
this court’s decision in Tohono O’odham Nation u. United
States, 559 F.3d 1284 (Fed. Cir. 2009), concluding that
under § 1500, the Court of Federal Clai1ns lacked jurisdic-
tion over a suit when a suit based on substantially the
same operative facts, regardless of the relief_sought, is
pending in a district court.
Summary affirmance of a case "is appropriate, inter
alia, when the position of one party is so clearly correct as
a matter of law that no substantial question regarding
the outcome of the appeal exists." Joshuo: v. United
States, 17 F.3d 378, 380 (Fed. Cir. 1994). In the present
case, it is clear that summary affirmance is warranted
Accordingly,
IT ls OR:oER13D THAT:
(1) The motion is granted.
(2) Each side shall bear its own costs.

3 PAssAMAQUo1)1)v minn v. Us
FoR THE CoURT
 l -f  /s/ Jan Horbal_v
Date J an Horbaly
Clerk
cc: Keith M. Harper
Aaron P. Avila, Esq. 93 c0UR§_:Elil-,EFDFEALS FoR
S2O THE FEDERAL ClRCUlT
AUG 1 7 2011
.|AN HORBALY
CLEHK '
lo